EXAMINER’S AMENDMENT
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Melissa Kleine (Reg. No. 78928) on 3/15/2022.
The application has been amended, in response to claims as of 2/15/2022, as follows: 

1. (Currently Amended) An electronic tag writing system comprising:
a writing device that writes write information into an electronic tag;
an information acquisition section that acquires write information related to an object associated with the electronic tag;
a conveyor for conveying the object;
a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; and
a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor;
wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought [[to]] close to the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and
wherein in addition to a conveyance space of the object by the conveyor, a temporary attachment section is provided for attaching the electronic tag that is received by the robot and that is to be discarded.

Allowable Subject Matter
Claims 1, 8-11, 13-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an electronic tag writing system comprising: a writing device that writes write information into an electronic tag; an information acquisition section that acquires write information related to an object associated with the electronic tag; a conveyor for conveying the object; a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; and a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor; wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and wherein in addition to a conveyance space of the object by the conveyor, a temporary attachment section is provided for attaching the electronic tag that is received by the robot and that is to be discarded (claim 1); nor an electronic tag writing system comprising: a writing device that writes write information into an electronic tag; an information acquisition section that acquires write information related to an object associated with the electronic tag; a conveyor for conveying the object; a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor, the robot having six or more degrees of freedom; an image pickup device that picks up an image of the object conveyed on the conveyor on an upstream side of an attachable range of the robot in the conveyor; and a storage section in which image information of the object and a designated attachment position on the object are stored in association with each other; wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and wherein imaging information obtained by the image pickup device is compared with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN C LY/Primary Examiner, Art Unit 2887